UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANGEL VALVERDE,
                                                                           USDC SDNY
                                Plaintiff,                                 DOCUMENT
                                                                           ELECTRONICALLY FILED
                                 -against-                                 DOC #:
                                                                           DATE FILED: 4/6/2020
 J.D. FOLKS, Correction Officer at Sing Sing Correctional
 Facility; T.A. CUNNINGHAM, Correction Officer at Sing Sing
 Correctional Facility; L. BROWN, Correction Officer at Sing
 Sing Correctional Facility; “JOHN” GONZALEZ, Sergeant at               1:19-cv-08080-MKV
 Sing Sing Correctional Facility; “JANE” FRANGELLA,
 Registered Nurse at Sing Sing Correctional Facility; “JOHN”          SCHEDULING ORDER
 ORICCO, Lieutenant at Sing Sing Correctional Facility;
 “JOHN” MAYES, Hearing Officer at Downstate Correctional
 Facility; ROBERT MORTON, Superintendent of Downstate
 Correctional Facility; MICHAEL CAPRA, Superintendent of
 Sing Sing Correctional Facility; JOHN DOES (1-10),
 Correction Officers at Sing Sing Correctional Facility,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

        It is hereby ORDERED that the Initial Pretrial Conference scheduled to take place on

April 9, 2020 is adjourned sine die. Defendants are directed to serve a copy of this order on

Plaintiff via certified mail.

SO ORDERED.
                                                     _________________________________
Date: April 6, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
